FILED
                            NOT FOR PUBLICATION                               AUG 1 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LORENZO GREGGE, Jr.,                              No. 13-15346

               Plaintiff - Appellant,             D.C. No. 2:09-cv-02561-GEB-
                                                  CMK
  v.

MATTHEW KATE; JAMES A. YATES,                     MEMORANDUM*
Warden,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       California state prisoner Lorenzo Gregge, Jr., appeals pro se from the district

court’s judgment dismissing for failure to exhaust his 42 U.S.C. § 1983 action

alleging that defendants were deliberately indifferent to his health in violation of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Eighth Amendment. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo, Sapp v. Kimbrell, 623 F.3d 813, 821 (9th Cir. 2010), and we reverse and

remand.

      The district court dismissed Gregge’s action for failure to exhaust because

Gregge did not assert in his prison grievance that a prison policy resulted in the

denial of his constitutional rights, and thus did not put defendants on notice of the

alleged basis of liability. However, where prison grievance rules do not set forth a

level of factual specificity, as is the case here, a prisoner must merely alert “the

prison to the nature of the wrong for which redress is sought.” Griffin v. Arpaio,

557 F.3d 1117, 1120 (9th Cir. 2009) (citation and internal quotation marks

omitted). Gregge’s grievance sufficiently alerted the prison of the nature of the

alleged wrong. See id. at 1120 (explaining that a grievance “need not include legal

terminology or legal theory” and that the “primary purpose of a grievance is to

alert the prison to a problem and facilitate its resolution, not to lay groundwork for

litigation”). Accordingly, we reverse and remand for further proceedings.

      REVERSED and REMANDED.




                                            2                                     13-15346